Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 6/25/2020, claims 1-20 are currently pending and being examined in this response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0254114 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2018/0165670 A1 to Bacallao (“Bacallao”).


In regards to claims 1 and 20, Smith discloses the following limitations:
 A checkout system, comprising: a network interface; a memory that stores commodity data in which a name and a price of a commodity are associated with a commodity ID; (Smith discloses a network bases shopping manager that communicates via a network with the retail location system to retrieve a name and price associated with the encoded information and connect to the consumer device and update the shopping list.  See at least Smith ¶¶ 0035-0036)
	and a processor configured to: control the network interface to establish a connection with a customer terminal, (Smith discloses establishing a network connection with a user terminal in order to perform a shopping and checkout operation with the user terminal.  See at least Figure 1, Abstract ¶¶ 0007, 0016, 0034-0036)
retrieve, from the memory, a name and a price of a commodity associated with a commodity ID when the commodity ID is received from the customer terminal that has completed the check-in process, and (Smith discloses a customer authentication with the shopping system and retrieving commodity name and prices and updating the shopping list for checkout based on the scanned items.  See at least Figure 1, ¶¶ 0026-0031 and 0034-0036)
perform checkout processing using the retrieved name and price of the commodity when a request for checkout from the customer terminal is received. (Smith discloses performing the checkout operation at the request of the customer terminal.  See at least ¶ 0038)
Smith discloses authenticating a user (check in) and registering a user to use the mobile shopping application, however does not appear to specifically disclose the following limitations:
determine whether a store code is valid upon receipt of the store code from the customer terminal, control the network interface to transmit a command to the customer terminal for completing a check-in process in a store corresponding to the store code if the store code is valid, 
The Examiner provides Bacallao to teach the following limitations:
determine whether a store code is valid upon receipt of the store code from the customer terminal, control the network interface to transmit a command to the customer terminal for completing a check-in process in a store corresponding to the store code if the store code is valid, (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a simpler means of log-in/check-in to the mobile application based on which store the user is shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, Smith discloses the following limitations:
 wherein the processor is further configured to generate registration data for storing the retrieved name and price of the commodity in the memory. (Smith ¶ 0035 “the network-based shopping manager accesses a particular retail establishment's backend system (e.g., database, Application Programming Interfaces (APIs), etc.) to link the encoded information to at least an item description and an item price”)

In regards to claims 4 and 15, Smith does not appear to specifically disclose the following limitations:
 wherein the memory further stores payment information indicating one or more payment methods accepted at the store, and the processor is further configured to control the network interface to transmit the payment information to the customer terminal after the connection has been established.
The Examiner provides Bacallao to teach the following limitations:
wherein the memory further stores payment information indicating one or more payment methods accepted at the store, and the processor is further configured to control the network interface to transmit the payment information to the customer terminal after the connection has been established. (Bacallao ¶¶ 0044 and 0046 “a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 5 and 16, Smith discloses the following limitations:
 wherein the checkout processing uses a payment method selected by the customer terminal. (See at least ¶ 0041 “the network-based shopping manager permits the consumer complete the purchasing using the mobile app via one or more mechanisms, such as: using a pre-registered and preferred payment method of the consumer, a manually entered payment method provided by the consumer via the mobile app, a gift card payment method, a loyalty points payment method, and/or a third-party payment system”)

In regards to claims 6-8 and 17-19, Smith does not appear to specifically disclose the following limitations:
 wherein the store code is represented by a two-dimensional code. wherein the store code is read by the customer terminal. wherein the two-dimensional code includes, 
The Examiner provides Bacallao to teach the following limitations:
wherein the store code is represented by a two-dimensional code. wherein the store code is read by the customer terminal. wherein the two-dimensional code includes, encoded therein, connection information for the customer terminal to connect to the checkout system. (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a simpler means of log-in/check-in to the mobile application based on which store the user is shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 9, Smith discloses the following limitations:
 wherein the customer terminal is a hand-held mobile terminal. (Smith discloses a mobile application running on a customer mobile device. See at least Abstract and ¶ 0007)

In regards to claim 10, Smith does not appear to specifically disclose the following limitations:
 wherein the customer terminal is attached to a shopping cart.
	The Examiner provides Bacallao to teach the following limitations:
wherein the customer terminal is attached to a shopping cart. (Bacallao ¶ 0037 “the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30; and Figure 1”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a place for the user to store their phones while shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 11, Smith discloses the following limitations:
A checkout system, comprising: a server; and a customer terminal; wherein the server includes: a network interface; a memory that stores commodity data in which a name and a price of a commodity are associated with a commodity ID;  (Smith discloses a network bases shopping manager that communicates via a network with the retail location system to retrieve a name and price associated with the encoded information and connect to the consumer device and update the shopping list.  See at least Smith ¶¶ 0035-0036)
and a processor configured to: control the network interface to establish a connection with the customer terminal, (Smith discloses establishing a network connection with a user terminal in order to perform a shopping and checkout operation with the user terminal.  See at least Figure 1, Abstract ¶¶ 0007, 0016, 0034-0036)
retrieve, from the memory, a name and a price of a commodity associated with a commodity ID when the commodity ID is received from the customer terminal that has completed the check-in process, and (Smith discloses a customer authentication with the shopping system and retrieving commodity name and prices and updating the shopping list for checkout based on the scanned items.  See at least Figure 1, ¶¶ 0026-0031 and 0034-0036)
perform checkout processing using the retrieved name and price of the commodity when a request for checkout from the customer terminal is received. (Smith discloses performing the checkout operation at the request of the customer terminal.  See at least ¶ 0038)
Smith discloses authenticating a user (check in) and registering a user to use the mobile shopping application, however does not appear to specifically disclose the following limitations:
configured to read a code displayed at a store and connect to the server using information encoded in the code, the encoded information including a network setting required to connect to the server and a store code of the store, determine whether a store code is valid upon receipt of the store code from the customer terminal, control the 
The Examiner provides Bacallao to teach the following limitations:
configured to read a code displayed at a store and connect to the server using information encoded in the code, the encoded information including a network setting required to connect to the server and a store code of the store, determine whether a store code is valid upon receipt of the store code from the customer terminal, control the network interface to transmit a command to the customer terminal to the customer terminal for completing a check-in process at the store if the store code is valid, (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a simpler means of log-in/check-in to the mobile application based on which store the user is shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 12, Smith discloses the following limitations:
(Smith ¶ 0007 “At some point or on demand, a list for the one or more items and transaction details are communicated to the mobile app for presentation to the consumer on a display of a mobile device having the mobile app”)

In regards to claim 13, Smith discloses the following limitations:
 wherein the processor is further configured to generate registration data for storing the retrieved name and price of the commodity in the memory. (Smith ¶ 0035 “the network-based shopping manager accesses a particular retail establishment's backend system (e.g., database, Application Programming Interfaces (APIs), etc.) to link the encoded information to at least an item description and an item price”)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0254114 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2018/0165670 A1 to Bacallao (“Bacallao”), in further view of Official Notice.

In regards to claims 3 and 14, Smith discloses the following limitations:
wherein the memory further stores master commodity data that maintains a name and a price of a commodity in association with a commodity ID, and (see at least ¶¶ 0035-0036 “the network-based shopping manager accesses a particular retail establishment's backend system (e.g., database, Application Programming Interfaces (APIs), etc.) to link the encoded information to at least an item description and an item price… It is noted that in situations where the network-based shopping manager is integrated within the backend system of the establishment, the processing of 122 is not needed because the network-based shopping manager is native to the architecture of the establishment”)
Smith does not appear to specifically disclose the following limitations:
the processor is further configured to detect changes in the master commodity data and update the commodity data to match the changed master commodity data.
However the Examiner takes Official Notice that it is old and well known in the art to perform database updates and provide changes based on those updates, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith, the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627